DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are not found persuasive with respect to the previous rejection(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 40, and 48-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 21, the phrase “the feedthrough assembly is located at an axial center of the housing” in combination with the other claim elements and functional language, fails to be supported by the originally filed disclosure. Specifically, the claim requires a plane normal to the axis extending through at least a portion of the feedthrough assembly and through at least a portion of the battery, and further limits the feedthrough assembly by locating it at an axial center of the housing; however, the examiner fails to find support for an embodiment where the feedthrough is located at an axial center of the housing while also supporting the additional length/width/height and axis/plane requirements of the claim.  Further clarification is required.
In claim 31, the phrase “the feedthrough is located in a bottom of the housing” in combination with the other claim elements and functional language, fails to be supported by the originally filed disclosure.  Specifically, the claim requires a plane normal to the axis extending through at least a portion of the feedthrough assembly and through at least a portion of the battery, and further the feedthrough located in a bottom of the housing; however, the examiner fails to find support for an embodiment where the feedthrough is located at the bottom of the housing while also supporting the additional length/width/height and axis/plane requirements of the claim.  Further clarification is required. 
Claims 40 and 48-50 are rejected under the same rationale as being dependent upon claim 31 and its limitations.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 48 the language “the housing contains electronics for the hearing prosthesis” is indefinite for failing to distinctly claim the subject matter.  First, “the hearing prosthesis” lacks antecedent basis as “a hearing prosthesis” has not been positively recited or set forth in independent claim 31.  Accordingly, it is unclear what classifies as “electronics for the hearing prosthesis” since the hearing prosthesis is only functionally recited.  In order to functionally further limit the device, by electronics of these elements, it is required that the applicant first positively recite them prior to functionally reciting them.  Additionally, it is unclear whether “a stimulator assembly…” set forth is part of the device, or separate from the device because there is no transitional phrase which defines the scope of the assembly with respect to the invention or device as a whole.
Claims 49 and 50 are rejected under the same rationale as being dependent upon claim 48 and its limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-22, 33-38, 41-45, 31-32, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2013/0197298; hereinafter “Miller”) in view of Volz et al. (USP# 6,143,440; hereinafter “Volz”).
Regarding claim 22, Miller discloses a device comprising: a housing of a hearing prosthesis (e.g. 2, 5-7, BCT - #200), the housing having an opening (e.g. Fig. 6/7A where feedthrough 212 protrudes); a battery located in the housing (e.g. ¶¶ 49; Fig. 2B, #244); and a feedthrough assembly located in the opening (e.g. Fig. 6/7A, #212), wherein the housing has a length, a width, and a height, the height being the smallest dimension (e.g. Fig. 6 – where the device is 3 dimensional and the smallest dimension is the height); the device is hermetically sealed and the feedthrough assembly establishes a portion of the hermetic seal (e.g. ¶¶ 73 – hermetically sealed internal chamber in which the active components of the device are included), and the device further comprises electronics of a receiver unit of a hearing prosthesis, the electronics being located in the housing (e.g. ¶¶ 49; Fig. 2B, #202).  
Miller is silent with regard to the specific positioning of the battery in the device and therefore fails to anticipate the claim language: “wherein with respect to an axis normal to the length and width, a plane normal to the axis extends through at least a portion of the feedthrough assembly and through at least a portion of the battery”.

    PNG
    media_image1.png
    402
    785
    media_image1.png
    Greyscale
In the same field of endeavor, Volz discloses an implantable device comprising: a battery located in a housing (e.g. Fig. 16 reproduced below, #10); and a feedthrough assembly located in the opening (e.g. Fig. 16, #315), wherein the housing has a length, a width, and a height, the height being the smallest dimension, wherein with respect to an axis normal to the length and width, a plane normal to the axis extends through at least a portion of the feedthrough assembly and through at least a portion of the battery (plane normal to axis is shown in reproduced Fig. 16 below – “A”), in order to provide a safely insulated and implantable battery within an implantable device. 




	It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to use the known known technique and battery positioning, and housing design of Volz to improve the device of Miller, by manufacturing/designing the housing and positioning the battery of Miller wherein with respect to an axis normal to the length and width, a plane normal to the axis extends through at least a portion of the feedthrough assembly and through at least a portion of the battery, in order to yield the predictable results of providing a known safe battery positioning in the hermetically enclosed implantable housing.
Regarding claim 21, Miller as modified in view of Volz, would result in a feedthrough assembly located at an axial center of the housing (see 324 of Fig. 16 above where the feedthrough is at the axial center of the housing).
Regarding claim 38, Miller discloses the housing has a length, width, and height as addressed above in the independent claim.  Additionally, with respect to a view looking down on a plane established by the length and the width, Miller as modified in view of Volz, discloses the battery is located on a first side of the housing (where the battery extends onto the left side of Fig. 16 reproduced above) and the feedthrough is located adjacent the battery in a non-overlapping manner – where the feedthrough is adjacent the battery and does not overlap said battery in Fig. 16 above.
Regarding claims 41 and 43, Miller as modified in view of Volz as represented in reproduced figure 16 above, results in a battery which extends in the height direction a substantial amount of an interior height of the housing, and in the width and length direction a majority of an interior width of the housing (see dimensions of Fig. 16 above).
Regarding claim 31, Miller discloses a device comprising: a housing of a hearing prosthesis (e.g. 2, 5-7, BCT - #200), the housing having an opening (e.g. Fig. 6/7A where feedthrough 212 protrudes); a battery located in the housing (e.g. ¶¶ 49; Fig. 2B, #244); and a feedthrough assembly located in the opening (e.g. Fig. 6/7A, #212), wherein the housing has a length, a width, and a height, the height being the smallest dimension (e.g. Fig. 6 – where the device is 3 dimensional and the smallest dimension is the height); the device is hermetically sealed and the feedthrough assembly establishes a portion of the hermetic seal (e.g. ¶¶ 73 – hermetically sealed internal chamber in which the active components of the device are included). 
Miller is silent with regard to the specific positioning of the battery in the device and therefore fails to anticipate the claim language: “wherein with respect to an axis normal to the length and width, a plane normal to the axis extends through at least a portion of the feedthrough assembly and through at least a portion of the battery”.
In the same field of endeavor, Volz discloses an implantable device comprising: a battery located in a housing (e.g. Fig. 16 reproduced above, #10); and a feedthrough assembly located in the opening (e.g. Fig. 16, #315), wherein the housing has a length, a width, and a height, the height being the smallest dimension, wherein with respect to an axis normal to the length and width, a plane normal to the axis extends through at least a portion of the feedthrough assembly and through at least a portion of the battery (plane normal to axis “A” shown in reproduced Fig. 16 above), in order to provide a safely insulated and implantable battery within an implantable device.
	It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to use the known known technique and battery positioning, and housing design of Volz to improve the device of Miller, by manufacturing/designing the housing and positioning the battery of Miller wherein with respect to an axis normal to the length and width, a plane normal to the axis extends through at least a portion of the feedthrough assembly and through at least a portion of the battery, in order to yield the predictable results of providing a known safe battery positioning in the hermetically enclosed implantable housing.  
The examiner notes that the modification of Miller in view of Volz results in a top and bottom of the housing defined by faces that directly face planes that are normal to the axis as claimed. With these faces defined as top and bottom, the combination of Miller and Volz positions the feedthrough on the side of the housing.  Therefore, the combination of the references fails to obviate the language requiring the feedthrough is located in a bottom of the housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the feedthrough in a bottom of the housing, instead of the side, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 36, Miller discloses the device includes an electronic assembly located in the housing (e.g. ¶¶ 74).  Additionally, with respect to a view looking down on a plane established by the length and the width, Miller as modified in view of Volz, discloses the battery is located adjacent the feedthrough in a non-overlapping manner – where the feedthrough is adjacent the battery and does not overlap said battery in Fig. 16 above.
Regarding claim 48, Miller discloses the housing contains electronics for the hearing prosthesis (e.g. ¶¶ 74); and a stimulator assembly located outside the housing in electrical signal communication with the electronics via the feedthrough assembly (e.g. ¶¶ 73).
Regarding claim 49, Miller discloses the stimulator assembly can be a vibrator of a bone conduction device or a direct acoustic cochlear stimulator (e.g. ¶¶ 73).
Regarding claim 32, Miller discloses a device comprising: a housing of a hearing prosthesis (e.g. 2, 5-7, BCT - #200), the housing having an opening (e.g. Fig. 6/7A where feedthrough 212 protrudes); a battery located in the housing (e.g. ¶¶ 49; Fig. 2B, #244); and a feedthrough assembly located in the opening (e.g. Fig. 6/7A, #212), wherein the housing has a length, a width, and a height, the height being the smallest dimension (e.g. Fig. 6 – where the device is 3 dimensional and the smallest dimension is the height); the device is hermetically sealed and the feedthrough assembly establishes a portion of the hermetic seal (e.g. ¶¶ 73 – hermetically sealed internal chamber in which the active components of the device are included), and the device is a stimulator of a cochlear implant (e.g. ¶¶ 54).  
Miller is silent with regard to the specific positioning of the battery in the device and therefore fails to anticipate the claim language: “wherein with respect to an axis normal to the length and width, a plane normal to the axis extends through at least a portion of the feedthrough assembly and through at least a portion of the battery”.
In the same field of endeavor, Volz discloses an implantable device comprising: a battery located in a housing (e.g. Fig. 16 reproduced above, #10); and a feedthrough assembly located in the opening (e.g. Fig. 16, #315), wherein the housing has a length, a width, and a height, the height being the smallest dimension, wherein with respect to an axis normal to the length and width, a plane normal to the axis extends through at least a portion of the feedthrough assembly and through at least a portion of the battery (plane normal to axis “A” shown in reproduced Fig. 16 above), in order to provide a safely insulated and implantable battery within an implantable device. 
	It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to use the known known technique and battery positioning, and housing design of Volz to improve the device of Miller, by manufacturing/designing the housing and positioning the battery of Miller wherein with respect to an axis normal to the length and width, a plane normal to the axis extends through at least a portion of the feedthrough assembly and through at least a portion of the battery, in order to yield the predictable results of providing a known safe battery positioning in the hermetically enclosed implantable housing.
Regarding claim 18, Miller as modified in view of Volz as represented in reproduced figure 16 above, results in a device wherein a plane normal to the axis and passing through a geometric center of the battery extends through the portion of the feedthrough assembly (e.g. Fig. 16 above where the geometric center of the battery clearly would extend through a portion of the feedthrough assembly).
Regarding claim 20, Miller as modified in view of Volz as represented in reproduced figure 16 above, results in a device wherein a plane normal to the axis and passing through a geometric center of the feedthrough assembly extends through the portion of the battery at a location almost at a geometric center of the battery (e.g. Fig. 16 above where a plane passing through the geometric center of the feedthrough clearly would extend through a portion of the battery “almost” at a geometric center – where it is noted that “almost” is a relative term).
Regarding claim 34, Miller discloses the device includes an electronics assembly located in the housing (e.g. ¶¶ 74).  Additionally, with respect to a view looking down on a plane established by the length and the width, Miller as modified in view of Volz, obviates the electronics assembly located on a first side of the housing, the battery located on a second, opposite side of the housing, and the feedthrough located between the battery and most of the electronics assembly (where the examiner notes that the battery would be positioned below the electronics assembly per the modification resulting in the feedthrough located between the battery and assembly above it).
Regarding claim 37, Miller discloses the device is a totally implantable hearing prosthesis that includes a stimulating assembly and an implantable microphone (e.g. ¶¶ 48); the device includes an electronics assembly located in the housing (e.g. ¶¶ 74); and the stimulating assembly and implantable microphone are in signal communication with the electronics assembly via the feedthrough (e.g. ¶¶ 73-74).
Regarding claim 44, Miller discloses a device comprising: a housing of a hearing prosthesis (e.g. 2, 5-7, BCT - #200), the housing having an opening (e.g. Fig. 6/7A where feedthrough 212 protrudes); a battery located in the housing (e.g. ¶¶ 49; Fig. 2B, #244); and a feedthrough assembly located in the opening (e.g. Fig. 6/7A, #212), wherein the housing has a length, a width, and a height, the height being the smallest dimension (e.g. Fig. 6 – where the device is 3 dimensional and the smallest dimension is the height); the device is hermetically sealed and the feedthrough assembly establishes a portion of the hermetic seal (e.g. ¶¶ 73 – hermetically sealed internal chamber in which the active components of the device are included), and the device further comprises electronics of a control unit for at least an active transcutaneous bone conduction device (e.g. Fig. 2B, #150).  
Miller is silent with regard to the specific positioning of the battery in the device and therefore fails to anticipate the claim language: “wherein with respect to an axis normal to the length and width, a plane normal to the axis extends through at least a portion of the feedthrough assembly and through at least a portion of the battery”.
In the same field of endeavor, Volz discloses an implantable device comprising: a battery located in a housing (e.g. Fig. 16 reproduced above, #10); and a feedthrough assembly located in the opening (e.g. Fig. 16, #315), wherein the housing has a length, a width, and a height, the height being the smallest dimension, wherein with respect to an axis normal to the length and width, a plane normal to the axis extends through at least a portion of the feedthrough assembly and through at least a portion of the battery (plane normal to axis “A” shown in reproduced Fig. 16 above), in order to provide a safely insulated and implantable battery within an implantable device. 
	It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to use the known known technique and battery positioning, and housing design of Volz to improve the device of Miller, by manufacturing/designing the housing and positioning the battery of Miller wherein with respect to an axis normal to the length and width, a plane normal to the axis extends through at least a portion of the feedthrough assembly and through at least a portion of the battery, in order to yield the predictable results of providing a known safe battery positioning in the hermetically enclosed implantable housing.
Regarding claim 33, Miller fails to expressly disclose the dimensions of the housing where the height is no more than ¼ of the length and no more than ¼ of the width, although it appears based on reproduced Figs. 16 of Volz that the proposed obvious rejection would result in a housing that would meet these vague dimensions.  It would have been an obvious matter of design choice to modify the dimensions of the device where the height is no more than ¼ of the length and no more than ¼ of the width, in order to accommodate manufacturing or implantation requirements, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 35, Miller as modified in view of Volz, would result in a feedthrough assembly located in at least about the center of at least one of the length or width (see 324 of Fig. 16 above where the feedthrough is at the axial center of the housing).
Regarding claim 46, Miller discloses the electronics are for a control unit of an active transcutaneous bone conduction device (e.g. ¶¶ 73-74).
Claims 23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Volz, further in view of Bervoets et al. (US 2013/0096366).  Miller appears to employ a housing with a single plane and fails to expressly disclose a complex bottom surface of the housing with a first plane, a second plane above the first plane, and a third plane below the second plane, with the second plane extending through the battery.  The examiner notes that the shape of the device can infinitely vary and the claimed bottom surface is nothing more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an effective mounting or positioning target for the patient’s skull. In re Dailey and Eilers, 149 USPQ 47 (1966).  Additionally, in the same field of endeavor, Bervoets teaches a hearing device employing a bottom surface with a first, second, and third plane, in order to effectively position and secure the device to the patient (Figs. 11-12, ¶¶ 97-98).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify the bottom surface of Miller with a three plane design as taught by Bervoets, in order to yield the predictable results of providing the most effective structure for securing the device to the location on the patient.
Claims 39, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Volz, further in view of Milojevic et al. (US 2005/0033377; hereinafter “Milojevic”).
Regarding claim 39, Miller fails to expressly disclose a first and second extra cochlea electrode plate.  In the same field of endeavor, Milojevic discloses two or more extra cochlea electrodes placed on the housing of the device (e.g. ¶¶ 133) in order to provide monopolar stimulation to the patient.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to apply the known technique of extra cochlea electrodes placed on the housing, as taught by Milojevic, to the device of Miller in view of Volz, in order to yield the predictable results of providing a local monopolar stimulation to the patient as part of the prosthesis functionality.
Regarding claims 47 and 50, Miller notes the device functions as a middle ear implant with different vibration modes - e.g. ¶¶ 56; however, it is unclear whether the electronics would be classified as a control unit of a middle ear implant.  Additionally Miller fails to expressly disclose the stimulator assembly is an actuator of a direct acoustic cochlear stimulator.  In the same field of endeavor, Milojevic teaches a device which functions as a middle ear implant (e.g. Fig. 1) in order to provide middle ear stimulation in combination with other acoustic device capabilities.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to apply the known technique of middle ear implant functionality and stimulation, as taught by Milojevic, to the device of Miller in view of Volz, in order to yield the predictable results of providing an additional method of providing stimulation to the patient as part of the prosthesis functionality.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792